Citation Nr: 1111037	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from February to July 1970 and from May 1974 to February 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which denied, in part, service connection for a left eye disability and an April 2007 decision which found that new and material evidence had not been received to reopen the claim of service connection for PTSD.  

The United States Court of Appeals for Veterans Claims has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the Veteran has specifically limited his claim to the issue of entitlement to service connection for PTSD.  Additionally, service connection for a chronic depressive disorder was denied by the RO in June 2005, and the Veteran did not appeal that decision.  Therefore, because the Veteran clearly limited his current claim to only service connection for PTSD, and not for any other psychiatric disorder, the Board's jurisdiction is limited.  See 38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a claim of entitlement to service connection for a psychiatric disorder other than PTSD, he should file such a claim with the RO.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in April 2003 denied service connection for PTSD.  

2.  The evidence received since the April 2003 RO decision is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  

3.  A left eye disorder was not present in service or until many years thereafter, and there is no competent medical evidence that any current left eye disorder is related to service or any incident there in.  


CONCLUSIONS OF LAW

1.  The April 2003 RO decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has not been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.303, 20.1105 (2010).  

3.  A left eye disorder was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January and February 2005 (left eye disorder), and June 2006 (PTSD).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran also testified at a hearing before the undersigned at the RO in July 2010.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

To the extent that the notice in this case is deemed to be deficient, based on the communications sent to the Veteran and his representative over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on his contentions and the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  Under the circumstances of this case, the Board finds that the Veteran is not prejudiced by moving forward with a decision on his claims, and that VA has complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), and the holdings in Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

PTSD

Before reaching the merits of the claim, the Board must first rule on the matter of reopening of the Veteran's claim for PTSD.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for PTSD was last finally denied by the RO in April 2003.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The pertinent evidence of record at the time of the April 2003 rating decision which denied service connection for PTSD, included the Veteran's service treatment and personnel records, a VA hospital discharge summary report, and a private medical certificate, dated in January 2003.  

The Veteran's service treatment records showed no complaints, treatment, abnormalities or diagnosis for any psychiatric problems.  His personnel records showed that his primary duty assignment was that of aircraft maintenance specialist.  The Veteran did not serve in Vietnam or engage in combat action and was not awarded any citations or decorations for valor.  

The VA hospital report showed that the Veteran was admitted to an alcohol and drug treatment program in May 2000 and was discharged from the facility in August 2000.  The Veteran reported a long history of polysubstance abuse and business related financial losses, but made no mention of any specific traumatic events or incident related to service.  A psychological assessment revealed no evidence of significant pathology.  

The private medical certificate, dated in January 2003, indicated that the Veteran had a long history of alcohol dependence with cognitive deficits and had been sober for three years.  The diagnosis was cognitive disorder, not otherwise specified (NOS).  

By rating action in April 2003, the RO denied service connection PTSD on the basis that he did not have a diagnosis of PTSD or a military stressor.  The Veteran and his representative were notified of this decision and did not appeal.  

The evidence added to the record since 2003, includes numerous VA medical records from 2003 to 2007, Vet Center records from January to March 2003, and a transcript of the July 2010 travel Board hearing.  

The VA treatment records showed that the Veteran was seen on numerous occasions for various maladies from 2003 to 2007.  The reports included several psychological evaluations which found no evidence of PTSD.  A report in April 2003 noted that while the Veteran complained of depression and anxiety, psychological testing did not suggest the presence of any significant depression or anxiety.  The tests indicated sensation-seeking, grandiosity and history of alcohol dependence.  The diagnoses included cognitive disorder, NOS, and alcohol dependence in full remission.  A treatment note in January 2006 indicated that a PTSD screen was performed and that while the Veteran reported nightmares, he was unable to describe them or relate them to any specific service event.  The Veteran had difficulty identifying a single traumatic event in service and would just say, "things always bad like this ever since the war."  Several VA examiners reported that the Veteran's self-described history of symptomatology was suspicious for secondary gain and that his symptoms were consistent with hypomania with prominent grandiosity and possible delusional thinking.  (See December 2005, September 2006, and January 2007 VA treatment notes).  

The Vet Center notes showed that the Veteran attended five PTSD classes from January to February 2003.  The notes indicated that the Veteran was attentive and quiet during the classes, but did not include any specific findings or assessment.  

At the BVA hearing in July 2010, the Veteran testified, in essence, that he grew up in a rough neighborhood and got into many fights when he was young, and that he was a member of the Hell's Angels (motorcycle gang) before service.  The Veteran also reported that he handled a lot of body bags from servicemen being returned home from Vietnam.  He testified that he had symptoms of PTSD from his life experiences prior to entering service, and believed that it worsened during service.  The Veteran testified that while he was evaluated by various psychiatric healthcare providers over the years, they have all told him that he does not have PTSD.  

Concerning his testimony, while the Veteran believes that he has PTSD which is related to service, he is not competent to offer a medical opinion, nor does any such testimony provide a sufficient basis for reopening a previously disallowed claim in this case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim).  

Likewise, the additional medical evidence associated with the file is neither new nor material and does not offer any new probative information showing that the Veteran has PTSD.  The evidence previously considered showed treatment for alcohol and substance abuse and included a diagnosis of cognitive disorder, but did not show any treatment for or a diagnosis of PTSD.  As a whole, the additional medical evidence does not offer any new and probative information showing that the Veteran has PTSD which is related to service.  

Under these circumstances, the Board concludes that none of the evidence added to the record since the April 2003 rating decision constitutes new and material evidence sufficient to reopen the claim of service connection for PTSD, and the 2003 denial remains final.  Accordingly, a basis to reopen the Veteran's claim for PTSD has not been presented, and the appeal is denied.  

Left Eye Disorder

The Veteran contends that he suffered an injury to his left eye when aluminum shavings fell into his eye while working on a jet aircraft in service.  The Veteran testified that he did not go on sick call because his crew was short-handed and that other servicemen helped him wash it out and used a magnet to try and pick up any residual pieces of metal.  (T p.12).  The Veteran testified that he had problems with his left eye in service, manifested by floaters, but that he did not seek any medical treatment in service or until sometime after 2000.  

The Veteran's service treatment records are completely silent for any complaints, treatment, abnormalities or diagnosis for any left eye problems in service.  However, the service records showed that he was treated for a foreign body in his right eye in April 1978.  The report did not indicate the nature of his injury, but noted that there was some slight abrasion to the conjunctivae and that the eye was irrigated and a patch applied.  When seen on follow-up a few days later, there was no evidence of abrasion or a foreign body in the right eye, and all clinical findings were negative.  The service records showed no further complaints, treatment or abnormalities for any eye problems during service.  

The first evidence of treatment for any eye problem subsequent to service was by VA in October 2005.  At that time, the Veteran reported a history of red eye, blurred vision, and floaters in the left eye for five days.  The assessment on numerous VA eye clinic treatment notes from October 2005 to July 2006 included old branch retinal vein occlusion of the left eye, status post laser for NVE, and old vitreous hemorrhage and primary open angle glaucoma in the left eye.  

Although the Veteran now claims that he injured his left eye and had residual problems during service, there were no pertinent abnormalities noted on service examinations in November 1978 or December 1980.  While the Veteran testified that he did not seek medical attention for his left eye injury during service because his crew was short handed, there would have been no reason for him not to report his alleged symptoms on subsequent service examinations, or on his original application for VA compensation benefits in March 1981.  To the extent that the Veteran may provide competent evidence that he has had chronic left eye problems since service, his assertions must be assessed in terms of credibility in light of the other evidence of record including that contemporaneous with his military service and records since service.  

Here, there is no objective evidence of any treatment, abnormalities, or diagnosis referable to any left eye problems in service or until more than 25 years after service separation.  That the Veteran would seek medical treatment for a foreign body in his right eye during service, but not for a similar problem in the left eye is not believable.  Moreover, the service treatment records do not show any pertinent abnormalities of the left eye in service.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Direct service connection requires a finding that there is a current disability that has a relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, while the Veteran may believe that he has a left eye disability that is related to service, he has not provided any credible or competent evidence to substantiate that claim.  As indicated above, the service treatment records do not show any evidence of a left eye injury or disability in service or until more than 25 years after service.  Furthermore, the Board does not consider any contention by the Veteran of ongoing left eye problems since service to be credible, as they are contradicted by the service treatment records, his failure to mention them in any application for VA benefits prior to 2004, and their absence from the medical evidence for many years after service.  

Based on the evidence discussed above, the Board finds that the Veteran's belief that he has a left eye disability at present which is related to service is not supported by any competent medical evidence and is of no probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

Inasmuch as there is no objective evidence of a left eye injury, disease or disability in service or until many years after service, and no competent medical evidence relating any current left eye disability to service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for a left eye disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for PTSD, the appeal is denied.  

Service connection for a left eye disorder is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


